

	

		II

		109th CONGRESS

		1st Session

		S. 1347

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To authorize demonstration project grants

		  to entities to provide low-cost, small loans.

	

	

		1.Grant program for low-cost

			 alternatives to payday loans

			(a)Short

			 titleThis section may be

			 cited as the Low-Cost Alternatives to

			 Payday Loans Act.

			(b)DefinitionsIn this Act:

				(1)Community

			 development financial institutionThe term community development

			 financial institution means any organization that has been certified as

			 a community development financial institution pursuant to section 1805.201 of

			 title 12, Code of Federal Regulations.

				(2)Federally

			 insured depository institutionThe term federally insured depository

			 institution means any insured depository institution (as defined in

			 section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) or any insured

			 credit union (as defined in section 101 of the Federal Credit Union Act (12

			 U.S.C. 1752)).

				(3)Payday

			 loanThe term payday

			 loan means any transaction in which a small cash advance is made to a

			 consumer in exchange for—

					(A)the personal check or share draft of the

			 consumer, in the amount of the advance plus a fee, where presentment or

			 negotiation of such check or share draft is deferred by agreement of the

			 parties until a designated future date; or

					(B)the authorization of the consumer to debit

			 the transaction account or share draft account of the consumer, in the amount

			 of the advance plus a fee, where such account will be debited on or after a

			 designated future date.

					(c)Establishment

			 of programThe Secretary of

			 the Treasury (referred to in this Act as the Secretary) is

			 authorized to award demonstration project grants (including multi-year grants)

			 to eligible entities to provide low-cost, small loans to consumers that will

			 provide alternatives to more costly, predatory payday loans.

			(d)Eligible

			 entitiesAn entity is

			 eligible to receive a grant under this Act if such an entity is—

				(1)an organization described in section

			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under

			 section 501(a) of such Code;

				(2)a federally insured depository

			 institution;

				(3)a community development financial

			 institution; or

				(4)a partnership comprised of 1 or more of the

			 entities described in paragraphs (1) through (3).

				(e)ApplicationAn eligible entity desiring a grant under

			 this Act shall submit an application to the Secretary in such form and

			 containing such information as the Secretary may require.

			(f)Terms and

			 conditions

				(1)Percentage

			 rateFor purposes of this

			 Act, an eligible entity that is a federally insured depository institution

			 shall be subject to the annual percentage rate promulgated by the National

			 Credit Union Administration's Loan Interest Rates under part 701 of title 12,

			 Code of Federal Regulations in connection with a loan provided to a consumer

			 pursuant to this Act.

				(2)Financial

			 literacy and education opportunitiesEach eligible entity awarded a grant under

			 this Act shall offer financial literacy and education opportunities, such as

			 relevant counseling services or educational courses, to each consumer provided

			 with a loan pursuant to this Act.

				(g)Limitation on

			 administrative costsEach

			 eligible entity awarded a grant under this Act may use not more than 6 percent

			 of the total amount of such grant in any fiscal year for the administrative

			 costs of carrying out the programs funded by such grant in such fiscal

			 year.

			(h)Evaluation and

			 reportFor each fiscal year

			 in which a grant is awarded under this Act, the Secretary shall submit a report

			 to Congress containing a description of the activities funded, amounts

			 distributed, and measurable results, as appropriate and available.

			(i)RegulationsThe Secretary is authorized to promulgate

			 regulations to implement and administer the grant program under this

			 Act.

			(j)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to the Secretary, for the grant program described

			 in this Act, such sums as may be necessary, which shall remain available until

			 expended.

			

